                  Case 1:20-cv-01674-SAB Document 8 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   JESUS QUESADA,                                 Case No. 1:20-cv-01674-SAB

12                    Plaintiff,                    ORDER ADVISING PARTIES OF STAY OF
                                                    ACTION PURSUANT TO GENERAL ORDER
13           v.                                     615

14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                      Defendant.
16

17

18          On November 24, 2020, Jesus Quesada (“Plaintiff”) filed this action seeking judicial

19 review of a final decision of the Commissioner of Social Security (“Commissioner”) denying his
20 application for disability benefits pursuant to the Social Security Act. The Court ordered that the

21 summons and complaint be served. On November 30, 2020, Plaintiff returned a proof of service.

22          On April 14, 2020, General Order Number 615 issued staying all Social Security actions

23 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

24 Appellate Hearings Operations and may resume preparation of a certified copy of the

25 administrative record.

26 / / /
27 / / /

28 / / /


                                                    1
               Case 1:20-cv-01674-SAB Document 8 Filed 12/01/20 Page 2 of 2


 1          Accordingly, the parties are HEREBY NOTIFIED that pursuant to General Order

 2 Number 615, this action has been stayed and the stay will be automatically lifted when the

 3 Commissioner files the certified copy of the administrative record. See E.D. Cal. G.O. No. 615,

 4 ¶¶ 6, 10; see also ¶ 11 (setting forth good cause requirement to request lifting of stay in a specific

 5 case).

 6
     IT IS SO ORDERED.
 7

 8 Dated:      December 1, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
